Case 3:20-cv-01372-TAD-KLH Document 25 Filed 11/23/20 Page 1 of 1 PageID #: 170




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION


 AARON LARRY BOWMAN                                  CASE NO. 3:20-CV-01372

 VERSUS                                              JUDGE DOUGHTY

 SHERIFFS OFFICE OUACHITA PARISH ET                  MAG. JUDGE KAREN L. HAYES
 AL


                           NOTICE OF DEFICIENT DOCUMENT

 NOTICE TO FILER:

 The Motion for Extension of Time to File Response/Reply filed on November 20, 2020 by Aaron
 Larry Bowman was DEFICIENT for the following reason(s):

      ✓      Either no proposed order accompanied this motion or the proposed order was not
             on a separate page. Please see LR7.4.1 or LR58.1 for additional information.
             The motion cannot be referred to chambers until this deficiency is corrected.


 Please electronically submit a “Corrective Document” within 10 days from the date of this
 notice or the document may be stricken by the court. PLEASE ENTITLE THE
 SUBMISSION, “CORRECTIVE DOCUMENT.” All filing deadlines previously set remain
 in effect. Issuance of this deficiency does not amount to an extension of any deadline.

 For questions regarding this document or transmission, please call our CM/ECF help desk at 1-
 866-323-1101.
